        Case:
         Case:5:19-mc-00021-SL
               5:18-mc-00054-SL Doc
                                 Doc#:#:14-2
                                         14 Filed:
                                             Filed: 08/13/18
                                                     03/22/19 11ofof2.2. PageID
                                                                          PageID#:#:176
                                                                                     269




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


FEDERAL TRADE COMMISSION,                            Misc. No. 5:18mc54
    Petitioner,
                                                     JUDGE SARA LIOI
                v.                                   Magistrate Judge George J. Limbert

FULLY ACCOUNTABLE, LLC,
    Respondent.


                                            ORDER

         Pursuant to the authority conferred by Section 20 of the Federal Trade Commission Act

(FTC Act), 15 U.S.C. § 57b-1, Petitioner, the Federal Trade Commission, has invoked the aid of

this Court to enforce a September 21, 2017, civil investigative demand (CID) issued to

Respondent Fully Accountable, LLC and to order Respondent to comply with the CID within 10

days.

         The Court has considered the Commission’s unopposed Petition to Enforce Civil

Investigative Demand and the papers filed in support thereof, as well as the respective positions

of the parties at the show cause hearing held before Magistrate Judge George J. Limbert on

August 9, 2018. The Court finds that Petitioner has shown good cause for the entry of this Order

and, further, that Respondent consents to such entry. The Court hereby adopts the reasoning in

the FTC’s Memorandum of Points and Authorities in Support of Petition to Enforce Civil

Investigative Demand [Doc. 1-8 at 3-7] and orders as follows:
     Case:
      Case:5:19-mc-00021-SL
            5:18-mc-00054-SL Doc
                              Doc#:#:14-2
                                      14 Filed:
                                          Filed: 08/13/18
                                                  03/22/19 22ofof2.2. PageID
                                                                       PageID#:#:177
                                                                                  270




       IT IS HEREBY ORDERED that Petitioner FTC’s September 21, 2017, civil

investigative demand be and hereby is ENFORCED; and

       IT IS FURTHER ORDERED that Respondent Fully Accountable, LLC comply in full

with the Commission’s civil investigative demand and produce to the Federal Trade

Commission, within 10 days of the date of this Order, all responsive documents and information

required by the civil investigative demand, along with a certificate of compliance as required by

Sections 20(c)(11) and 20(c)(13) of the FTC Act, 15 U.S.C. §§ 57b-1(c)(11), (c)(13).

       IT IS SO ORDERED.



Dated: August 13, 2018
                                             HONORABLE SARA LIOI
                                             UNITED STATES DISTRICT JUDGE




                                              -2-
